Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, 18-25, 28, 31 and 32, drawn to compounds and pharmaceutical compositions. of formula I, classified in C07D.
Group II, claim(s) 29, drawn to methods of monitoring tau aggregates, classified A61K31/0455.
Group III claim(s) 30, drawn to a method of treating a disease in which tau aggregates in the
brain are implicated, classified in  A61K51/0455.

The inventions are independent or distinct, each from the other because:
Inventions I and II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case  See WP 2015/110263 to Kroth Heiko et al. pages 28, 29. See formula V. 
The search is independent and distinct and the search is burdensome. 

This application contains claims directed to more than one species of the generic
invention. 
The species are as follows:

2) Compounds of formula IB
3) Compounds of formula IC
4) Compounds of formula ID
5) Compounds of a core other than species IA, IB, IC or ID. A further election of a
disclosed species is required.
Applicant is required, in reply to this action, to elect a single species to which the claims
shall be restricted if no generic claim is finally held to be allowable. The reply must also identify
the claims readable on the elected species, including any claims subsequently added. An
argument that a claim is allowable or that all claims are generic is considered non-responsive
unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of
claims to additional species which are written in dependent form or otherwise require all the
limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1
 The search is independent and distinct and the search is burdensome. 

 (i) When the Markush grouping is for alternatives of chemical compounds, they shall be
regarded as being of a similar nature where the following criteria are fulfilled:
(A) all alternatives have a common property or activity, and
(B)(1) a common structure is present, i.e., a significant structural element is shared by all of the
alternatives, or
(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives
belong to a recognized class of chemical compounds in the art to which the invention pertains.

the alternatives refer to cases where the compounds share a common chemical structure which
occupies a large portion of their structures, or in case the compounds have in common only a
small portion of their structures, the commonly shared structure constitutes a structurally
distinctive portion in view of the existing prior art. The structural element may be a single
component or a combination of individual components linked to-gether.
The formula I A, IB and IC have a different core and have so many variables with the
heterocyclic and non-hetero groupings, they have different bonding and properties, and have
achieved a different status in the art , and is burdensome to search and hence are objected to as
being drawn to an improper Markush group on the grounds of lack of a common nucleus. The
terms X, Y, Z A, D, M , Q , are so broad in scope that a prior art reference anticipating the
claims with respect to one member under 35 USC 102(b) would not render obvious the same
claims under 35 USC 103a with respect to another member. The improper Markush group
rejection finds basis in case law, compare In re Swenson 56 USPQ 180; In re Ruzicka, 66 USPQ
226; In re Winnek, 73 USPQ 225: In re Harnisch, 206 USPQ 300, 305 (CCPA 1980).In view of
the foregoing, restriction is required to the following inventions under 35 USC 121.
See WO 2015/110263 to Kroth Heiko et al. 

A telephone call was not made to request an oral election to the above restriction
requirement.
Applicant is advised that the reply to this requirement to be complete must include (i) an
election of a species or invention to be examined even though the requirement may be traversed
(37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.

preserve a right to petition, the election must be made with traverse. If the reply does not
distinctly and specifically point out supposed errors in the restriction requirement, the election
shall be treated as an election without traverse. Traversal must be presented at the time of
election in order to be considered timely. Failure to timely traverse the requirement will result in
the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant
must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37
CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit
evidence or identify such evidence now of record showing the inventions to be obvious variants
or clearly admit on the record that this is the case. Where such evidence or admission is
provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art,
the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other
invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the
inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the
currently named inventors is no longer an inventor of at least one claim remaining in the
application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an
application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her
legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process
claims. Where applicant elects claims directed to the product/apparatus, and all
product/apparatus claims are subsequently found allowable, withdrawn process claims that

rejoinder. All claims directed to a nonelected process invention must include all the limitations
of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product/apparatus
claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be
fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the
rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C.
101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an
otherwise proper restriction requirement between product/apparatus claims and process claims
may be maintained. Withdrawn process claims that are not commensurate in scope with an
allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in
order for rejoinder to occur, applicant is advised that the process claims should be amended
during prosecution to require the limitations of the product/apparatus claims. Failure to do so
may result in no rejoinder. Further, note that the prohibition against double patenting rejections
of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner
before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to RITA J DESAI whose telephone number is 5712720684. The
examiner can normally be reached on maxi-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        

February 23, 2021.